t c memo united_states tax_court santini stone llc petitioner v commissioner of internal revenue respondent docket no 126-07l filed date thomas h curran for petitioner daniel p ryan for respondent memorandum opinion wells judge respondent’s appeals_office determined that a lien and proposed levy should be sustained against petitioner which pursuant to sec_6330 timely filed a petition for 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure review of the determination we review the determination for abuse_of_discretion background the parties submitted this case fully stipulated without trial pursuant to rule the stipulated facts and accompanying exhibits are incorporated herein by reference and are found as facts at the time the petition was filed petitioner’s business was in massachusetts on date petitioner filed a voluntary petition with the u s bankruptcy court for the district of massachusetts bankruptcy court under chapter of the bankruptcy code u s c ch reorganization at the time petitioner had outstanding employment_tax liabilities interest and penalties for taxable years through on date respondent filed a claim against petitioner called a proof_of_claim in bankruptcy parlance with the bankruptcy court for dollar_figure which included secured claims of dollar_figure unsecured priority claims of dollar_figure and general unsecured claims of dollar_figure petitioner subsequently filed the first amended plan_of_reorganization plan which included without objection from petitioner all of respondent’s aforementioned claims on 2petitioner filed partnership returns forms for all years at issue_date the plan was confirmed by order of the bankruptcy court under the plan petitioner was to pay respondent dollar_figure per month for months on the secured claims and dollar_figure per month for months on the unsecured priority claims the plan further provided that installments paid on the unsecured priority claims were to first be applied to any ‘trust fund’ portion of such tax then to any ‘non trust fund’ portion of said tax and then to any outstanding interest in that order as to the general unsecured claims petitioner was required to pay a single lump-sum dividend equal to percent of respondent’s listed claims of dollar_figure or dollar_figure on date petitioner tendered a check in the full amount owed on the general unsecured claims petitioner’ sec_3the plan entitles respondent to collect interest on his secured and priority claims at a rate determined under sec_6621 petitioner in calculating the installment payments due under the plan estimated interest at a rate of percent 4as an employer petitioner was required to withhold from its employees’ paychecks the employees’ personal income taxes and social_security_taxes see sec_3102 sec_3402 because federal_law requires employers to hold these funds in trust for the united_states sec_7501 these taxes are commonly referred to as trust_fund_taxes 436_us_238 5the general unsecured claims represent penalties assessed on respondent’s unsecured priority claims for taxable years through with the exception of a sec_6721 penalty assessed in taxable_year included in respondent’s proof_of_claim as an unsecured priority claim notably respondent claimed zero for the sec_6721 penalty in his proof_of_claim dollar_figure check however was dishonored that same day over the following months an additional five checks totaling dollar_figure were dishonored as well petitioner’s delinquency prompted respondent to issue a default notice to petitioner on date respondent sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 lien notice informing petitioner that respondent had filed notices of federal_tax_lien for tax periods ending date date date date and date through date and for a civil penalty assessed under sec_6721 for taxable_year the liabilities for the quarterly tax periods as well as the civil penalty were listed in the plan as unsecured priority claims on date respondent sent petitioner a final notice_of_intent_to_levy and notice of your right to a hearing levy notice covering tax periods ending date and date through date advising petitioner that respondent intended to levy to collect the unpaid employment_tax assessments set forth in the levy notice these tax periods were also listed in the plan as unsecured priority claims 6from date through date respondent received a total of dollar_figure in checks from petitioner checks worth only dollar_figure were honored on date petitioner requested a collection_due_process_hearing hearing for both the lien and levy notices respondent’s appeals_office assigned the case to settlement officer lisa s boudreau settlement officer boudreau an impartial officer with no previous involvement with the unpaid taxes on date settlement officer boudreau held a face-to-face hearing with petitioner’s representative thomas curran mr curran at the hearing mr curran made the following contentions respondent had not abated all form_941 employer’s quarterly federal tax_return penalties as required under the plan the sec_6721 civil penalty for taxable_year was discharged in the bankruptcy case respondent was not properly designating plan payments the date check was not dishonored and respondent was not charging the appropriate interest rate on petitioner’s outstanding liability pursuant to the plan on date settlement officer boudreau issued notices of determination concerning collection action s under 7in accordance with sec_6320 the lien hearing was held in conjunction with the levy hearing 8in its brief petitioner did not address whether the amount of interest being charged petitioner on its outstanding liability is commensurate with the express terms of the plan accordingly we consider this issue to have been waived or conceded see 115_tc_26 affd 309_f3d_1290 11th cir sec_6320 and or sustaining the lien filing and the proposed levy in reaching her decision settlement officer boudreau concluded that all form_941 penalties had been abated and that the sec_6721 civil penalty had not been discharged settlement officer boudreau further concluded that respondent was in most cases designating payments received as required under the plan she also found that petitioner had not met its burden in proving that the date check was not dishonored as to the interest charged on petitioner’s outstanding liability settlement officer boudreau determined that the plan expressly provided for interest to be calculated based on the rate established from time to time by the secretary_of_the_treasury as provided in section dollar_figure on date petitioner timely filed a petition with the court 9settlement officer boudreau intimated that compliance will review the payments and correct any that were not properly designated 10at the hearing petitioner proposed a short-term installment_agreement as a collection alternative respondent did not however consider petitioner’s request given petitioner’s failure to provide financial information and to remain current with its income and employment_tax return filing and payment obligations see mccorkle v commissioner tcmemo_2003_34 refusal of an installment_agreement not an abuse_of_discretion when taxpayer fails to provide financial information and is not current with estimated_tax payments discussion sec_6320 lien notice and levy notice entitle a person to notice and the opportunity for a hearing when the commissioner files a lien or proposes to levy in furtherance of the collection from the taxpayer of unpaid federal taxes at the required hearing the appeals officer conducting the hearing must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 the taxpayer may raise any relevant issue relating to the unpaid tax the filing of the lien or the proposed levy including spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6330 the taxpayer may also raise challenges to the existence or amount of the underlying tax_liability if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 following the hearing the appeals officer must determine whether the collection action is to proceed taking into account the verification the appeals officer has made the issues the taxpayer raised and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6330 where the validity of the underlying tax_liability is properly in issue the court will review the matter de novo respondent argues and the court agrees that sec_6330 precludes petitioner from challenging the underlying tax_liabilities because respondent’s submission of his proof_of_claim in the bankruptcy case afforded petitioner the opportunity to contest respondent’s claims see 124_tc_69 consequently the validity of the underlying tax is not properly in issue and the court will review settlement officer boudreau’s determination for abuse_of_discretion see 114_tc_604 114_tc_176 the abuse_of_discretion standard requires the court to decide whether the appeals officer’s determination was arbitrary capricious or without sound basis in fact or law middleton v commissioner tcmemo_2007_120 petitioner asserts that settlement officer boudreau abused her discretion in sustaining the lien filing and proposed levy specifically petitioner maintains that settlement officer boudreau erroneously determined the following the plan entitled respondent to collect dollar_figure for the sec_6721 civil penalty assessed in taxable_year petitioner had the burden of proving the date payment was not dishonored petitioner’s payments under the plan were properly credited to trust_fund_taxes and respondent had abated all preconfirmation penalties a whether settlement officer boudreau abused her discretion in determining that the plan entitled respondent to collect dollar_figure for the sec_6721 civil penalty petitioner claims the sec_6721 penalty assessed for taxable_year was discharged in the bankruptcy case as a general unsecured claim respondent contends that the penalty was listed as an unsecured priority claim in the plan entitling respondent to collect the dollar_figure penalty upon default the parties agree that a confirmed chapter plan will bind the debtor and all creditors to the terms of a confirmed plan u s c sec a in re space building corp bankr d mass in re penrod bankr bankr n d ind the plan is essentially a new and binding contract between debtor and creditor affd 50_f3d_459 7th cir in re stratton group ltd bankr bankr s d n y the appropriate remedy on default of a bankruptcy plan is enforcement of the plan promises upon the taxpayer’s default the internal_revenue_service may enforce payments due under a bankruptcy plan through its own administrative processes in re jankins bankr bankr e d va respondent’s proof_of_claim incorporated within the plan without objection from petitioner lists the sec_6721 penalty as an unsecured priority claim respondent was therefore well within his rights to proceed with collection of the discharged tax_liability however respondent’s remedy is limited to the obligations contained in the plan in re depew bankr bankr n d ind respondent assigned a value for the penalty at zero in the columns marked tax due and interest to petition date moreover the total amount included for respondent’s unsecured priority claims does not account for the penalty consequently respondent is not entitled to collect the civil penalty settlement officer boudreau abused her discretion in determining to proceed with collection of the sec_6721 penaltydollar_figure 11at the hearing settlement officer boudreau erroneously concluded that because the penalty maintained its character as a tax following confirmation 943_f2d_752 7th cir respondent could revive the original preconfirmation debt upon petitioner’s default respondent’s reliance on white farm is misplaced in white farm a debtor filed successive ch cases the second for the purpose of liquidation after the confirmed plan in the first ch case could not be fulfilled despite the intervening confirmed plan the u s court_of_appeals for the seventh circuit found that a priority claim of the commissioner for trust_fund_taxes retained its priority status in the second ch proceeding in other words the court_of_appeals recognized that tax characteristics survive confirmation and discharge white farm does not operate as settlement officer boudreau would have it to permit respondent to collect dollar_figure more than respondent was entitled to under the plan the creditor in white farm sought priority in the second ch case for trust_fund_taxes that remained due under the first ch plan the status of the tax claim did not entitle the creditor in white farm as respondent appears to argue here to reinstate debt discharged under the first ch plan b whether settlement officer boudreau abused her discretion in determining that petitioner had the burden of proving the date payment was not dishonored petitioner argues that the date check for dollar_figure was not dishonored respondent claims the check was dishonored and that petitioner has failed to meet its burden to prove otherwise we agree with respondent petitioner has the burden of proving that the check was not dishonored see hardie v commissioner tcmemo_2007_335 respondent’s form_4340 certificate of assessments payments and other specified matters shows a dishonored_check of dollar_figure and petitioner has submitted no evidence to contradict the inference to be drawn from that entry that the check was returned for insufficent funds petitioner had ample opportunity to produce a copy of the canceled check and failed to do so consequently petitioner failed to meet its burden settlement officer boudreau’s determination on this issue was appropriate c whether settlement officer boudreau abused her discretion in determining that plan payments were properly allocated towards trust fund payments and that respondent had abated all preconfirmation penalties petitioner maintains that the plan payments were not properly credited to trust_fund_taxes as required under the plan respondent admits that the improper application of the payments has not been corrected indeed respondent concedes on brief that he is currently in the process of ensuring that two payments labeled undesignated bankruptcy of dollar_figure and dollar_figure are properly applied to the trust fund portion of petitioner’s liabilities petitioner also maintains that settlement officer boudreau abused her discretion in determining that respondent had abated all penalties assessed before the confirmation of the plan respondent further concedes on brief and respondent’s form_4340 reveals that all penalties assessed before the confirmation of the plan have not been abated in particular penalties for tax periods ending date and date remain as to the foregoing concessions we will remand this case to provide respondent the opportunity to correct these erroneous items and to comply with the terms of the plan and this opinion petitioner’s request for attorney’s fees and costs will be denied because the request is premature see rule a we have considered all of the parties’ contentions and arguments that are not discussed herein and we find them to be without merit unnecessary to reach irrelevant or moot to reflect the foregoing an appropriate order will be issued
